Wallin, J.,
(concurring.) I agree with my associates in holding that the judgment must be reversed. The answer is meager and vague, but it embodies a material issue of fact, and hence it cannot be ignored as wholly worthless. The district court erred in granting the motion for judgment on the pleadings. Upon such a motion every reasonable intendment must be indulged in support of the pleading which is assailed by the motion. I express no opinion concerning the other features of the case contained in the views of my Brother Bartholomew.